255 Ga. 391 (1986)
338 S.E.2d 676
RHODES
v.
STATE OF NORTH CAROLINA et al.
43046.
Supreme Court of Georgia.
Decided January 29, 1986.
Virgil L. Brown, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, for appellees.
CLARKE, Justice.
This is an appeal from a denial of habeas corpus in an extradition proceeding initiated in North Carolina.
Rhodes, who is charged with embezzlement in North Carolina, cites two enumerations of error in the trial court's denial of his petition for habeas corpus. He contends, first, that the court erred in denying habeas corpus because there was no showing that a competent North Carolina magistrate made a finding of probable cause. Secondly, he complains that the application for extradition does not show that he was charged with a crime in North Carolina.
Appellant's enumerations are without merit. It is clear from the face of the extradition papers that there was a probable cause determination by a magistrate and that he is charged with embezzlement in North Carolina. He complains that there is a discrepancy between the warrant and the underlying affidavit as to the date on which the crime was committed. We find no discrepancy. One date refers to the date of the alleged embezzlement and the other refers to the date on which an account from which money was allegedly embezzled was closed. Appellant also complains that the affidavit does not contain the allegation that a crime was committed. However, the affidavit contains the accusation that appellant appropriated to his own use money entrusted to him in a fiduciary capacity, and the warrant clearly contains the charge of embezzlement. There can be no doubt as to the crime with which he is charged. As noted by the habeas court, appellant presented no evidence which would show that the demand for his return to North Carolina is insufficient.
The following are the questions appropriate to a court in the asylum state: "(a) whether the extradition documents on their face are in order; (b) whether the petitioner has been charged with a crime in the demanding state; (c) whether the petitioner is the person named in the request for extradition; and (d) whether the petitioner is a fugitive." Michigan v. Doran, 439 U.S. 282, 289 (99 SC 530, 58 LE2d 521) (1978). It is not appropriate for the habeas court to look behind the probable cause finding of the demanding state. The denial of habeas *392 relief here was proper.
Judgment affirmed. All the Justices concur.